DETAILED ACTION
In response to remarks filed 07/13/2022
Status of Claims
Claims 1-20 are currently pending;
Claims 1 and 8 are currently amended;
Claims 2-7 and 9-20 were previously presented;
Claims 1-11 have allowable subject matter;
Claims 12-20 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiest, Jr. (US 2019/0113168).
As to claim 12, Kiest, Jr. discloses a method of placing an end seal (10) in a host pipe (12) within a manhole (paragraph 0040), the method comprising: opening the manhole to gain access to the host pipe located within the manhole; and positioning the end seal within the host pipe from a location outside of the manhole (figures 1-6; paragraph 0040-0041).
As to claim 13, Kiest, Jr. discloses wherein positioning the end seal includes using an end seal placement tool (24) (figure 3).
As to claim 14, Kiest, Jr. discloses wherein using the end seal placement tool (24) includes the worker extending the end seal placement tool into the manhole while the worker remains outside the manhole (paragraph 0040-0041; figures 3-6).
As to claim 15, Kiest Jr. discloses wherein positioning the end seal includes launching the end seal from an end seal holder (16) of the end seal placement tool (24) into the host pipe (12) (figures 3-6).
As to claim 16, Kiest, Jr. discloses wherein launching the end seal includes activating a launcher to launch the end seal from the end seal holder (paragraph 0040-0041; figures 3-6).
As to claim 17, Kiest, Jr. discloses wherein activating the launcher includes actuating, by a worker located outside of the manhole, a trigger to activate the launcher and launch the end seal from the end seal holder (paragraph 0040-0041; figures 3-6). 
As to claim 18, Kiest, Jr. discloses wherein positioning the end seal includes inserting, before launching the end seal from the end seal holder (16), the end seal holder into the host pipe (12) (figure 3).
As to claim 20, Kiest, Jr. discloses further comprising positioning a liner (20), after positioning the end seal (10) in the host pipe (12) (figure 6).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 2019/0113168) in view of Kiest, Jr. (US 2014/0102576) (refered to hereinafter as ‘Kiest 576’).
As to claim 19, Kiest Jr. discloses the invention substantially as claimed. However, Kiest, Jr. is silent about further comprising a mount on the end seal holder and measurement equipment connected to and supported by the mount for measuring dimensions of the host pipe. Kiest 576’ teaches a similar seal holder (figure 1) including a mount on the end seal holder and measurement equipment (68) connected to and supported by the mount (66) for measuring dimensions of the host pipe (figures 1; capable of measuring with a camera). It would have been obvious to one of ordinary skill in in the art to include to modify the tool of Kiest, Jr and include the camera as taught by Kiest 576’, since it would provide a camera to guide the system and measure the pipeline”. The invention provides an end seal placement tool that a person can install in a host pipe without having to enter the manhole. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses “n end seal placement tool for placing an end seal in a host pipe within a manhole, the end seal placement tool comprising: a rigid pole with opposite proximal and distal ends; an end seal holder disposed at the distal end of the pole, the end seal holder including an end seal chamber configured to hold the end seal, the end seal holder sized and shaped to be at least partially inserted into the host pipe; and a launcher arranged with respect to the end seal holder for ejecting the end seal from the end seal holder into the host pipe..
Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed 07/13/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The 102 rejection of claims 1-11 has been withdrawn. 
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant argues that “there is no disclosure or suggestion in Kiest '168 of "opening the manhole to gain access to the host pipe" and "positioning the end seal within the host pipe from a location outside the manhole." The Office has cited to no part of Kiest '168 that discloses or suggests the sealing member 10 is positioned within pipe 12 of Kiest '168 from a location that is outside the manhole. Accordingly, claim 12 is not anticipated by Kiest '168.” – Examiner respectfully disagrees. In this case Kiest discloses the “the assembly is positioned in the main pipe 12 by any suitable method. In this embodiment shown in Figs. 1 and 2, the assembly is pulled into place by pulling a rope 18 that is attached to an end of the assembly or by using a positioning device, such as a robot.” (paragraph 0040). It is well known from the prior art to install the device disclosed by Kiest without the need to have a person inside the manhole, buy using a robot or other known methods (see for example US 2014/0102576). Therefore, Kiest inherently teaches to install and end seal from a location outside of a manhole. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678